 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                 ***
                                                              Case No. 2:16-cv-02051-RFB-GWF
 7    DUSTON OMAR MILLER,
                                                                   ORDER TO PRODUCE
 8                           Plaintiff,                              DUSTON OMAR
 9             v.                                                   MILLER, #1197568

10    WILL HUBBARD, et al,
11                           Defendants.
12
13       TO:        MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
14       TO:        BRIAN E. WILLIAMS, SR., HIGH DESERT STATE PRISON
                    INDIAN SPRINGS, NV
15                  UNITED STATES MARSHAL FOR THE DISTRICT OF
                    NEVADA AND ANY OTHER UNITED STATES MARSHAL
16
             THE COURT HEREBY FINDS that DUSTON OMAR MILLER, #1197568, is
17
     presently in custody of the Nevada Department of Corrections, located at High Desert State
18
     Prison, Indian Springs, Nevada.
19
             IT IS HEREBY ORDERED that the Warden of High Desert State Prison, or his designee,
20
       shall transport and produce DUSTON OMAR MILLER, #1197568, to the Lloyd D. George
21
      United States Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7C, Las Vegas,
22
     NV, on or about Wednesday, November 7, 2018, at the hour of 3:00 p.m., to attend the hearing
23
24   in the instant matter, and arrange for his appearance on said date as may be ordered and directed by

25   the Court entitled above, until the said DUSTON OMAR MILLER, #1197568, is released and
26   discharged by the said Court, and that said DUSTON OMAR MILLER, #1197568, shall thereafter
27
28
 1   be returned to the custody of the Warden, High Desert State Prison, Indian Springs, NV,
 2   under safe and secure conduct.
 3   .
 4          DATED this 29th day of October, 2018.
 5                                               _________________________________
                                                 RICHARD F. BOULWARE, II
 6
                                                 UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               Page 2 of 2
